DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4 lines 1-12 of the Remarks, filed May 4, 2022 (see Remarks REM of 05/04/2022), with respect to claims 1 and 21-22 (claims 1 and 21-22 being independent claims) have been fully considered and are persuasive.  The 102(a)(1)/103 rejection of claim 1 has been withdrawn.  
Claims 21-22 are new claims.

Allowable Subject Matter
Claims 1-6, 8-11, 13-17 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Lu (CN 101880009A) is considered the closest prior art reference to the claimed invention of independent claims 1, 21, and 22.

Claim 1 claims:
A revolving tower crane comprising: 

a tower having a tower top; 

a boom comprising:

	an inner, guyed boom section extending a length and comprising: 

a first portion in proximity to the tower, the first portion extending a first portion length from a first portion first side to a first portion second side, and having a tapered height increasing from the first portion first side to the first portion second side; and 

a second portion extending a second portion length from a second portion first side in proximity to the first portion second side to a second portion second side, and having a non-tapered second portion height; 

wherein a total length of the inner, guyed boom section is the combined lengths of the first portion length and the second portion length; and 

wherein the first portion length is from 25%-50% of the total length of the inner, guyed boom section; and

an outer, non-guyed boom section extending a length and comprising: 

an inner boom part in proximity to the second portion of the inner, guyed boom section, the inner boom part extending an inner boom part length from an inner boom part first side in proximity to the inner, guyed boom section second portion second side to an inner boom part second side, and having an inner boom part height; and 

an outer boom part extending an outer boom part length from an outer boom part first side in proximity to the inner boom part second side to an outer boom part second side, and having an outer boom part height;

wherein a total length of the outer, non-guyed boom section is the combined lengths of the inner boom part length and the outer boom part length; and 

a counterboom; 

wherein the tower supports the boom, a boom guying being led from the tower top to the boom and to the counterboom; 

wherein a total length of the boom is the combined lengths of the inner, guyed boom section and the outer, non-guyed boom section; 

wherein the total length of the inner, guyed boom section amounts to less than 40% of the total length of the boom; 

wherein the boom guying only guys the inner, guyed boom section; 

wherein the outer, non-guyed boom section forms a non-guyed bending beam boom; 

wherein the outer boom part of the outer, non-guyed boom section comprises: 

a first portion in proximity to the inner boom part, the first portion extending a first portion length from a first portion first side in proximity to the inner boom part second side to a first portion second side, and having a tapered height decreasing from the first portion first side to the first portion second side; and 

a second portion extending a second portion length from a second portion first side in proximity to the first portion second side to a second portion second side in proximity to the outer boom part second side, and having a second portion height; 

wherein the inner boom part height is greater than the second portion height of the outer boom part; and
wherein the outer boom part length is from 40% to 85% of the total length of the outer, non-guyed boom section.

Lu does not disclose nor would be obvious to the limitation(s) 1) “a first portion in proximity to the tower, the first portion extending a first portion length from a first portion first side to a first portion second side, and having a tapered height increasing from the first portion first side to the first portion second side”, 2) “a second portion extending a second portion length from a second portion first side in proximity to the first portion second side to a second portion second side, and having a non-tapered second portion height”, and 3) “wherein the first portion length is from 25%-50% of the total length of the inner, guyed boom section”, in conjunction with the remaining limitations of independent claim 1. 

It would not have been obvious to modify Lu by substituting an inner guyed boom section comprising a first portion in proximity to the tower, the first portion extending a first portion length from a first portion first side to a first portion second side, and having a tapered height increasing from the first portion first side to the first portion second side; and a second portion extending a second portion length from a second portion first side in proximity to the first portion second side to a second portion second side, and having a non-tapered second portion height, with the first portion length being from 25%-50% of the total length of the inner, guyed boom section,  for the inner guyed boom section of Lu, as the only teaching for providing such an inner guyed boom section to Lu would only come from Applicant’s invention.

Thus, such a modification of Lu would only come from hindsight, in view of the Applicant’s invention.

Claim 21 claims:
A revolving tower crane comprising: 

a tower having a tower top; 

a boom comprising: 

an inner, guyed boom section extending a length; and 

an outer, non-guyed boom section extending a length; 

wherein a total length of the boom is the combined lengths of the inner, guyed boom section and the outer, non-guyed boom section; 

a counterboom; and a hoisting gear arranged at the counterboom to raise and lower a guy rope; 
wherein: 

the tower supports the boom, a boom guying being led from the tower top to the boom and to the counterboom; 

the hoisting gear is fastened to the counterboom between a ballast weight that is fastened to the counterboom and a link point of the boom guying; 

the boom guying only guys the inner, guyed boom section; 

the inner, guyed boom section comprises: 

a first portion in proximity to the tower, the first portion extending a first portion length from a first portion first side to a first portion second side, and having a tapered height increasing from the first portion first side to the first portion second side; and 

a second portion extending a second portion length from a second portion first side in proximity to the first portion second side to a second portion second side, and having a non-tapered second portion height; 

wherein: 

a total length of the inner, guyed boom section is the combined lengths of the first portion length and the second portion length; and 

the first portion length is from 25%-50% of the total length of the inner, guyed boom section; 

the outer, non-guyed boom section comprises: 

an inner boom part in proximity to the second portion of the inner, guyed boom section, the inner boom part extending an inner boom part length from an inner boom part first side in proximity to the inner, guyed boom section second portion second side to an inner boom part second side, and having an inner boom part height; and 

an outer boom part extending an outer boom part length from an outer boom part first side in proximity to the inner boom part second side to an outer boom part second side, and having an outer boom part height; 

wherein a total length of the outer, non-guyed boom section is the combined lengths of the inner boom part length and the outer boom part length; 

the outer boom part of the outer, non-guyed boom section comprises: 
a first portion in proximity to the inner boom part, the first portion extending a first portion length from a first portion first side in proximity to the inner boom part second side to a first portion second side, and having a tapered height decreasing from the first portion first side to the first portion second side; and

a second portion extending a second portion length from a second portion first side in proximity to the first portion second side to a second portion second side in proximity to the outer boom part second side, and having a second portion height; and 

the inner boom part height is greater than the second portion height of the outer boom part. 

Lu does not disclose nor would be obvious to the limitation(s) 1) “a first portion in proximity to the tower, the first portion extending a first portion length from a first portion first side to a first portion second side, and having a tapered height increasing from the first portion first side to the first portion second side”, 2) “a second portion extending a second portion length from a second portion first side in proximity to the first portion second side to a second portion second side, and having a non-tapered second portion height”, and 3) “the first portion length is from 25%-50% of the total length of the inner, guyed boom section”, in conjunction with the remaining limitations of independent claim 21. 

It would not have been obvious to modify Lu by substituting an inner guyed boom section comprising a first portion in proximity to the tower, the first portion extending a first portion length from a first portion first side to a first portion second side, and having a tapered height increasing from the first portion first side to the first portion second side; and a second portion extending a second portion length from a second portion first side in proximity to the first portion second side to a second portion second side, and having a non-tapered second portion height, with the first portion length being from 25%-50% of the total length of the inner, guyed boom section,  for the inner guyed boom section of Lu, as the only teaching for providing such an inner guyed boom section to Lu would only come from Applicant’s invention.

Thus, such a modification of Lu would only come from hindsight, in view of the Applicant’s invention.

Claim 22 claims:
A revolving tower crane comprising: 

a tower having a tower top having a vertical protrusion; 

a boom comprising: 

an inner, guyed boom section extending a length; and 

an outer, non-guyed boom section extending a length; 

wherein: 

a total length of the boom is the combined lengths of the inner, guyed boom section and the outer, non-guyed boom section; 

the length of the inner, guyed boom section amounts to less than 40% of the total length of the boom; 

the length of the outer, non-guyed boom section is from two to four times the length of the inner, guyed boom section; 

the boom has a non-uniform height along its length being between a minimum and a maximum height; and 

the vertical protrusion of the tower top extends beyond an upper side of the boom, which vertical protrusion amounts to from 20% to 100% of the maximum height of the boom; 

a counterboom; and 

a hoisting gear arranged at the counterboom to raise and lower a guy rope; 

wherein: 

the tower supports the boom, a boom guying being led from the tower top to the boom and to the counterboom; 

the hoisting gear is fastened to the counterboom between a ballast weight that is fastened to the counterboom and a link point of the boom guying; 

the boom guying only guys the inner, guyed boom section; 

the inner, guyed boom section comprises: 

a first portion in proximity to the tower, the first portion extending a first portion length from a first portion first side to a first portion second side, and having a tapered height increasing from the first portion first side to the first portion second side; and 

a second portion extending a second portion length from a second portion first side in proximity to the first portion second side to a second portion second side, and having a non-tapered second portion height; 

wherein: 

the length of the inner, guyed boom section is the combined lengths of the first portion length and the second portion length; and 

wherein the first portion length is from 25%-50% of the length of the inner, guyed boom section; 

the outer, non-guyed boom section comprises: 

an inner boom part in proximity to the second portion of the inner, guyed boom section, the inner boom part extending an inner boom part length from an inner boom part first side in proximity to the inner, guyed boom section second portion second side to an inner boom part second side, and having an inner boom part height; and 

an outer boom part extending an outer boom part length from an outer boom part first side in proximity to the inner boom part second side to an outer boom part second side, and having an outer boom part height; 

wherein: 

the length of the outer, non-guyed boom section is the combined lengths of the inner boom part length and the outer boom part length; 

the inner boom part length is from 15% to 60% of the length of the outer, non-guyed boom section; and 

the outer boom part length is at least two thirds of the inner boom part length; 

the outer boom part of the outer, non-guyed boom section comprises: 

a first portion in proximity to the inner boom part, the first portion extending a first portion length from a first portion first side in proximity to the inner boom part second side to a first portion second side, and having a tapered height decreasing from the first portion first side to the first portion second side; and 

a second portion extending a second portion length from a second portion first side in proximity to the first portion second side to a second portion second side in proximity to the outer boom part second side, and having a second portion height; 

wherein the tapered boom height of the of the first portion of the outer boom part of the outer, non-guyed boom section starts at a spacing from the link point of the boom guying at the boom, which distance corresponds to less than two thirds of the length of the outer, non-guyed boom section; 

the inner boom part height is greater than the second portion height of the outer boom part; and 

the boom height at the first portion second side of the first portion of the outer boom part is in the range from 50% to 90% of the maximum height of the boom.

Lu does not disclose nor would be obvious to the limitation(s) 1) “a first portion in proximity to the tower, the first portion extending a first portion length from a first portion first side to a first portion second side, and having a tapered height increasing from the first portion first side to the first portion second side”, 2) “a second portion extending a second portion length from a second portion first side in proximity to the first portion second side to a second portion second side, and having a non-tapered second portion height”, and 3) “wherein the first portion length is from 25%-50% of the length of the inner, guyed boom section”, in conjunction with the remaining limitations of independent claim 22. 

It would not have been obvious to modify Lu by substituting an inner guyed boom section comprising a first portion in proximity to the tower, the first portion extending a first portion length from a first portion first side to a first portion second side, and having a tapered height increasing from the first portion first side to the first portion second side; and a second portion extending a second portion length from a second portion first side in proximity to the first portion second side to a second portion second side, and having a non-tapered second portion height, with the first portion length being from 25%-50% of the total length of the inner, guyed boom section,  for the inner guyed boom section of Lu, as the only teaching for providing such an inner guyed boom section to Lu would only come from Applicant’s invention.

Thus, such a modification of Lu would only come from hindsight, in view of the Applicant’s invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/